Stephens, J.
In a suit upon promissory notes by a transferee of the notes, where the defendant admitted a prima facie case and assumed the burden of proving as its defense that the plaintiff purchased the notes with notice of an infirmity therein, the trial judge did not err in directing a verdict for the plaintiff upon the failure of the evidence to disclose any fact or circumstance within the knowledge of the plaintiff prior to the purchase of the notes which would put a prudent man on his guard as to any defense which the defendant might have had against the payee of the note.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.